Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 10, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase “causing any particle within the range of the emitted radiation to fluoresce” is indefinite and inaccurate as only certain particles fluoresce when radiated with specific wavelengths of light. The phrase “Any particle within the range of the emitted radiation” is very broad, but is clear. The recitation of fluoresce is a specific phenomenon in which a specific wavelength of light is absorbed while a shorter (visible) wavelength of light is emitted, and therefore makes claim 5 indefinite. 
Regarding claim 7, the phrase “particle includes at least one from the group comprising i) gas and ii) oil” is indefinite. It is unclear if applicant’s use of “gas” is meant to be interpreted as a fuel source, a vapor phase of a refrigerant, or another interpretation. This lack of clarity makes unclear what specific types of “gas” particles 
The phrase “particle includes at least one from the group comprising i) gas and ii) oil” is indefinite. It is unclear if applicant’s use of “oil” is meant to be interpreted as any lubricant or specifically refrigerant oil.  This lack of clarity makes unclear what specific types of “oil” particles will fluoresce when bombarded with said UV radiation. In light of the title of the application, “oil” is interpreted as a refrigerant oil. Regarding claim 10, the phrase “low to high intensity sound” is indefinite. 
The terms "low" and "high" in claim 10 are relative terms which renders the claim indefinite.  The terms "low" and "high" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Furthermore, it is unclear if “intensity” is meant to be interpreted as volume or pitch. One of ordinary skill in the art would interpret “intensity” of sound as volume. In light of specification [0025] “The worse the leak, the higher the pitch sound”, it appears that applicant intends “intensity” of sound to be interpreted as the pitch of the sound.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “intensity” in claim 10 is used to mean either “volume or 
Claim 11 claims a product and a process in the same claim, as it claims a flexible cable and how said cable is to be manipulated by a user. As written, it would be unclear if claim 11 is infringed upon when the product, “a flexible cable” is created or when the described process, “flexible cable is held in a user's hand or by the user's fingers so that the flexible cable may be positioned at a desired location” is implemented. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). A claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “mirrored” in claim 12 is used by the claim to mean “duplicated,” while the accepted meaning is “showing the reverse of an image.” The term is indefinite 

Claim Rejections - 35 USC § 103
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4879546) Dunham et al. hereinafter referred to as Dunham in view of (EP 0806652) Kuroda hereinafter referred to as Kuroda and further in view of FLUKE Ti200, Ti300, Ti400, Ti450, Ti450SF6, Ti480 Thermal Imager User Manual © September 2013, Rev 4 hereinafter referred to as FLUKE.

Regarding claim 1, Dunham teaches An automobile air conditioning unit leak detection device abstract “Hand-held apparatus for detecting presence of halogen refrigerant agents in air” comprising: a detection unit (sensor probe 18) including a sound detector member (ultrasonic transducer 36), the sound detector member detects a leak from the air conditioning unit based on pressure sensing col 4 line 40-43 “In operation, the apparatus of the present invention detects contaminant level, particularly halogen refrigerants, as a function of variation in velocity of ultrasonic radiation between transducer crystals 34, 36. Such velocity decreases in the presence of halogen agents as a continuous function of contaminant concentration.” In this case, a leak is indicated by detection of halogen refrigerant outside of the system.
Dunham further teaches a control unit (apparatus 10) including a housing member (housing 12) 
 a probe unit (conduit 20) including an elongated flexible cable (transducer leads 50) having the detection unit attached thereto at a distal end and having the control unit attached thereto at a proximate end col 2 line 23-24 “A probe [18] contains the transducers and is coupled to the base [12] by a hollow flexible conduit [20]”, wherein the flexible cable transmits one or more signals between the control unit and the detection unit col 3 line 40-43 “Transducer leads 50 extend through conduit 20, base 14 and cord 16 to the apparatus electronics contained within housing 12”.
While Dunham does not teach a camera member… and the camera member detects a leak from the air conditioning unit based on image sensing using an ultraviolet (UV) lens Kuroda teaches a camera member (camera 145)… and the camera member detects a leak page 18 line 11-12 “A detection image of leakage oil observed by the fast-gate-provided image intensifier is image-transmitted by the image fiber 144 and picked up by the CCD camera 145” from the air conditioning unit based on image sensing using an ultraviolet (UV) lens (observation filter 121) to visually detect a leak.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the camera member that detects a leak taught by Kuroda into the air conditioning unit leak detection device taught by Dunham to visually detect a leak. Page 18 line 11-12 “A detection image of leakage oil observed by the fast-gate-provided image intensifier is image-transmitted by the image fiber 144 and picked up by the CCD camera 145”
each member being able to detect a leak from the air conditioning unit, Dunham teaches the sound detector member detects a leak from the air conditioning unit based on pressure sensing as stated above and without the use of a camera member. Kuroda teaches the camera member detects a leak as stated above and without the use of a sound detector member. Therefore, the combination of the teachings of Dunham and Kuroda, when viewed together, teach the limitation of each member being able to detect a leak from the air conditioning unit. When combining different sensors into a single detector, a designer would have the choice of the sensors working separately or in conjunction. An obvious advantage of increased reliability is apparent in the case of independently functioning sound and camera sensors.

While Dunham does not explicitly teach the combination of a pair of strap elements in applying the broadest reasonable interpretation, a “pair of strap elements” is interpreted in light of the disclosure, including the two strap elements shown on the drawing and the statement of “the strap elements may be implemented from any mechanism, such as, for example, Velcro or snap fasteners”, as a strap, an adjustable strap, two portions of a strap configured to be fastened one to the other, or any other commonly implemented strap elements capable of attaching the housing member to a wearer's wrist, the housing member including a display element for outputting a viewable image received from the camera member, and a speaker for outputting one or more sound waves received from the sound detector member. The 
FLUKE teaches a pair of strap elements in applying the broadest reasonable interpretation, a “pair of strap elements” is interpreted in light of the disclosure as a strap, an adjustable strap, two portions of a strap configured to be fastened one to the other, or any other commonly implemented strap elements capable of attaching the housing member to a wearer's wrist, the housing member (product) including a display element (page 8 LCD Touch Screen (display) 3) for outputting a viewable image page 11 “Set features used to show infrared images on the display and in some saved image and video files.” received from the camera member (page 7 Infrared Camera Lens 5), and a speaker (page 8 Speaker 2) for outputting one or more sound waves page 28 “The audio file” recorded by the microphone “replays through the speaker”  received from the sound detector member (page 8 microphone 1). The combination of the strap, display element, and speaker taught by FLUKE 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the combination of the strap, display element, and speaker included in the handheld device taught by FLUKE into the air conditioning unit leak detection device taught by Dunham 
	The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.).

Regarding claim 2, modified Dunham teaches The device of claim 1 as stated above,
While neither Dunham nor Kuroda explicitly teaches the sound detector member and the camera member are each able to detect a leak from the air conditioning unit independently of one another, Dunham teaches the sound detector member detects a leak from the air conditioning unit based on pressure sensing as stated above and without the use of a camera member. Kuroda teaches the camera member detects a leak as stated above and without the use of a sound detector member. Therefore, the combination of the teachings of Dunham and Kuroda, when viewed together, teach the limitation of each member being able to detect a leak from the air conditioning unit. When combining different sensors into a single detector, a designer would have the choice of the sensors working separately or in conjunction. An obvious advantage of increased reliability is apparent in the case of independently functioning sound and camera sensors.
	
Regarding claim 3, modified Dunham teaches The device of claim 1 as stated above, 
While Dunham does not teach the detection unit further includes an ultraviolet (UV) light Kuroda teaches the detection unit (sensor probe 18) further includes an ultraviolet (UV) light (pulse beam source 112) to fluoresce leaking oil page 3 line 43-44 “an irradiation apparatus for irradiating a light including an absorption 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the ultraviolet light taught by Kuroda into air conditioning unit leak detection device taught by Dunham to fluoresce leaking oil page 3 line 43-44 “an irradiation apparatus for irradiating a light including an absorption wavelength of an oil to be detected and exciting molecules of the oil to make the oil fluoresce”

Regarding claim 4, modified Dunham teaches The device of claim 1 as stated above,
While Dunham does not teach the ultraviolet lens is a purple UV lens, Kuroda teaches the ultraviolet lens is a purple UV lens (observation filter 121) page 13 line 2 “observation wavelength of the observation filter 121 is set to 400-450 nm” The wavelength of violet light is generally accepted to be in the range of approximately 380 nm to 450 nm. Therefore a “purple UV lens” is interpreted to include the 400 nm to 450nm range taught by Kuroda to refine the wavelength to the wavelength range of interest page 13 line 2-4 “The observation filter 121 of the observation apparatus 120 is selected so that the luminescence wavelength of gas turbine oil can be selected and observed”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the purple UV lens taught by Kuroda into the air conditioning unit leak detection device taught by Dunham to 

Regarding claim 5, modified Dunham teaches The device of claim 3 as stated above, 
While Dunham does not teach the UV light emits radiation causing any particle within the range of the emitted radiation to fluoresce and become viewable as an image on the camera member, Kuroda teaches the UV light (flash lamp head 16) emits radiation page 10 line 13-14 “the flash lamp head 16 emits light… and uniformly irradiates the monitoring region 6” causing any particle, interpreted as target particles within the range of the emitted radiation to fluoresce page 10 line 15 “As a result, the leakage oil 8 produced from the top of the unit 5 emits fluorescence” and become viewable as an image on the camera member (CCD camera 145) to visually detect a leak Page 18 line 11-12 “A detection image of leakage oil observed by the fast-gate-provided image intensifier is image-transmitted by the image fiber 144 and picked up by the CCD camera 145”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the UV light that causes target particles to fluoresce into the air conditioning unit leak detection device taught by Dunham to visually detect a leak Page 18 line 11-12 “A detection image of leakage oil observed by the fast-gate-provided image intensifier is image-transmitted by the image fiber 144 and picked up by the CCD camera 145”

Regarding claim 6, modified Dunham teaches The device of claim 4 as stated above, 
While Dunham does not teach the fluoresce particle is viewable on the camera member using the purple UV lens, Kuroda teaches the fluoresce particle is viewable on the camera member (CCD camera 145) to visually detect a leak Page 18 line 11-12 “A detection image of leakage oil observed by the fast-gate-provided image intensifier is image-transmitted by the image fiber 144 and picked up by the CCD camera 145” using the purple UV lens (observation filter 121) page 13 line 2 “observation wavelength of the observation filter 121 is set to 400-450 nm” The wavelength of violet light is generally accepted to be in the range of approximately 380 nm to 450 nm. Therefore a “purple UV lens” is interpreted to include the 400 nm to 450nm range taught by Kuroda to refine the wavelength to the wavelength range of interest page 13 line 2-4 “The observation filter 121 of the observation apparatus 120 is selected so that the luminescence wavelength of gas turbine oil can be selected and observed” to visually detect a leak. Page 18 line 11-12 “A detection image of leakage oil observed by the fast-gate-provided image intensifier is image-transmitted by the image fiber 144 and picked up by the CCD camera 145”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the fluoresce particle, viewable on the camera member taught by Kuroda into the air conditioning unit leak detection device taught by Dunham to visually detect a leak Page 18 line 11-12 “A 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the purple UV lens taught by Kuroda into the air conditioning unit leak detection device taught by Dunham to refine the wavelength to the wavelength range of interest page 13 line 2-4 “The observation filter 121 of the observation apparatus 120 is selected so that the luminescence wavelength of gas turbine oil can be selected and observed”

Regarding claim 7, modified Dunham teaches the device of claim 5 as stated above, wherein the particle includes at least one from the group comprising i) gas and ii) oil. The word “Gas” as used in claim 7 is interpreted to be an automotive refrigerant. Common automotive refrigerants are halogens that are gases at atmospheric pressure. The first line of the abstract of Dunham states “Hand-held apparatus for detecting presence of halogen refrigerant agents in air”
Alternatively, in the case that applicant intended another meaning of the word “gas”, while Dunham does not explicitly teach particle includes one from the group comprising oil Kuroda teaches particle includes one from the group comprising oil first line of abstract “An oil detecting system for detecting a leakage oil”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the oil detection taught by Kuroda into the air conditioning unit leak detection device taught by Dunham. It is well 

Regarding claim 8, modified Dunham teaches The device of claim 1 as stated above, 
While Dunham does not teach the UV lens is detachable from the flexible cable, FLUKE teaches the UV lens is detachable from the flexible cable page 39 optional lens.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a detachable lens into the air conditioning unit leak detection device taught by Dunham to allow multiple lenses to be used. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).

Regarding claim 9, modified Dunham teaches The device of claim 1 as stated above, wherein the sound detector includes at least one sound sensor having at least one microphone. A microphone is a device that captures audio by converting sound waves into an electrical signal1. The air conditioning unit leak detection device taught by Dunham utilizes two ultrasonic transducers. Col 1 line 63 to col 2 line 1 “Apparatus in accordance with the present invention includes a sensor head having a spaced pair of ultrasonic transducers and facility for continuously drawing test air 

Regarding claim 10, modified Dunham teaches The device of claim 9 as stated above, wherein the sound detector detects a leak when the at least one sound sensor (receiving crystal 36) senses a low to high intensity sound. Col 4, line 40-43 “In operation, the apparatus of the present invention detects contaminant level, particularly halogen refrigerants, as a function of variation in velocity of ultrasonic radiation between transducer crystals 34, 36” The air conditioning unit leak detection device taught by Dunham utilizes two ultrasonic transducers, transmitting transducer crystal 34 produces a constant ultrasonic signal (low to high intensity sound), receiving crystal 36 receives said ultrasonic signal (low to high intensity sound) and electronics compare the signals. The difference in signals indicate the presence of refrigerant between the transducer crystals 34 and 36. 

Regarding claim 11, modified Dunham teaches The device of claim 1 as stated above, wherein the flexible cable (flexible connecting conduit 20) is held in a user's hand or by the user's fingers so that the flexible cable may be positioned col 6 line 16-18 “The apparatus may be hand-held, and probe tip 18 may be readily manipulated at a desired location so that a leak from the air conditioning unit may be detected

Regarding claim 12, modified Dunham teaches The device of claim 1 as stated above, 
While Dunham does not teach the viewable image on the camera member is mirrored on the display element, FLUKE teaches the viewable image on the camera member page 7 (infrared camera lens 5) is mirrored since applicant has given no reason for or indication of a reversed image and in the interest of compact prosecution, “mirrored” is interpreted as “duplicated” on the display element page 1 “The Imager displays thermal images on a high-visibility, industrial-quality LCD touch screen” to display live or captured images page 11 “Set features used to show infrared images on the display and in some saved image and video files.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the viewable image, mirrored on the display element taught by FLUKE into the air conditioning unit leak detection device taught by Dunham to display live or captured images page 11 “Set features used to show infrared images on the display and in some saved image and video files.”

Regarding claim 13, modified Dunham teaches The device of claim 12 as stated above, 
While Dunham does not teach the housing member includes a capture switch element to initiate a capturing of the viewable image mirrored on the display  the housing member includes a capture switch (page 7 primary trigger 7) element to initiate a capturing of the viewable image mirrored on the display page 21 “Manual Trigger: Select to immediately capture images when Start Capture is selected” to capture an image page 9 “In normal operation (video is off), use the primary trigger to capture an image to save or edit. When video is on, use the primary trigger to start/stop recording a video.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a capture switch to capture an image as taught by FLUKE into the air conditioning unit leak detection device taught by Dunham to capture an image page 9 “In normal operation (video is off), use the primary trigger to capture an image to save or edit. When video is on, use the primary trigger to start/stop recording a video.”

Regarding claim 14, modified Dunham teaches The device of claim 1 as stated above, 
While Dunham does not teach the housing member includes a memory slot element for receiving a memory card, FLUKE teaches the housing member includes a memory slot element (page 6 micro SD memory card slot 1) for receiving a memory card to store images page 45 “Micro SD Memory Card: Includes ≥4 GB memory card to store at least 2000 fully radiometric (.is2) IR and linked IR-PhotoNotes images each with 60 sec voice annotations or 5000 basic (.bmp, .jpg) files.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the memory card slot taught by air conditioning unit leak detection device taught by Dunham to store images page 45 “Micro SD Memory Card: Includes ≥4 GB memory card to store at least 2000 fully radiometric (.is2) IR and linked IR-PhotoNotes images each with 60 sec voice annotations or 5000 basic (.bmp, .jpg) files.

Regarding claim 15, modified Dunham teaches The device of claim 1 as stated above, wherein the housing member includes a power button element (power/reset switch 24) for powering the device col 3 line 68 to col 4 line 3 “The control inputs of analog switch 78 are coupled to the RESET terminal of power/reset switch 24, to a circuit 84 responsive to initial application of power to the apparatus electronics” 

Regarding claim 16, modified Dunham teaches The device of claim 1 as stated above, 
While Dunham does not explicitly teach the housing member includes a charging port element for charging the device, FLUKE teaches the housing member includes a charging port element (page 6 AC Adapter/Charger Input Terminal) for charging the device, the function of a charging port is well known.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the charging port taught by FLUKE into the air conditioning unit leak detection device taught by Dunham to charge the device

The device of claim 1 as stated above, 
While Dunham does not teach the housing member includes magnify and a de-magnify button elements for amplifying and de-amplifying the image received from the camera member, FLUKE teaches the housing member includes magnify (zoom in) and a de-magnify (zoom out) button elements for amplifying and de-amplifying the image received from the camera member page 18 “Zoom: Sets digital zoom level” to adjust the zoom level of the display.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the magnify and a de-magnify buttons taught by FLUKE into the air conditioning unit leak detection device taught by Dunham to adjust the zoom level of the display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-20040168505-A1	Dudley, Newton Howard discloses an air conditioning system UV leak detection kit.
US-20190170384-A1	McQuade; William F. discloses an ultraviolet (UV) light based leak detection system and method of HVAC systems.
US-20190170603-A1	Gupte; Neelkanth discloses an acoustic refrigerant leak detection and management systems and methods.

US-20130245965-A1	Kane; Michael John discloses a handheld array of many multiple HVAC/R sensors designed to conduct multiple tests and measurements including leak detection on HVAC/R systems.
US-20080277586-A1	Cardinale; Dennis discloses a low power handheld gas monitor and leak detector that utilizes infrared (IR) and absorptive photo acoustic detection.
US-20050126264-A1	Komninos, Nikolaos I. discloses a handheld multi-function leak detector with a flexible acoustic emission probe.
US-20170234762-A1	LU; Li discloses a method and system for detecting oil leakage using UV light to excite the oil and an imaging device to photograph the fluorescent oil
US-6089076-A		Mueller; Eric R. discloses a structural leak detection system including control of an acousto-optic beam wherein leaking gas absorbs a particular wavelength of light causing the gas to expand and produce acoustic waves which are then detected with a microphone.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        

/CASSEY D BAUER/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Definition of microphone from techterms.com retrieved 3/21/21